DETAILED ACTION
This is a second Non-Final Office Action, provided because Applicant’s argument that enriched milk fat globules comprise phospholipids is persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14, 18 and 20-23 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14, 18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising cholesterol to an infant that does not amount to more than what is found in nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of cholesterol, the only recited ingredient.  
The optimal amount of the cholesterol provided is disclosed as being present in an amount based on that found in human milk (3rd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  

There is no indication in the specification that the claimed composition comprising the claimed cholesterol has any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Further, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaull (4,303,692) in view of the combination of Katoku, Winter and O’Connor (2010/0119617).
Katoku: Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy; Am J Clin Nutr l996;64:87l-7. Printed in USA. © 1996 American Society for Clinical Nutrition.

Gaull teaches methods of making infant formulas (ti.) for nourishing infants (i.e. administering thereto) with synthetic infant formulas (2, 39+).

Administering to infants of a specific age
Gaull teaches the infants are nourished with the synthetic infant formulas (2, 39+) for up to about 11.8 to 12.2 months of life (2, 42+), which encompasses, administering formula to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii). 	

The administration of multiple formulas
Gaull teaches the use of multiple synthetic formulas for said method (2, 47+), which encompasses, administering two different infant formulas to infants, as claimed. 

No phospholipids
Gaul is clear that the human milk has fatty acids with phospholipids, and they are similarly known to be in cow’s milk, however, in the synthetic formula administered, the protein source is made from defatted cow’s milk, which means the fatty acids are removed to make the whey and casein used in said compositions (1, 48 abridging col. 2; and 7, 39+).  
Gaull further provides that the fats used in the compositions are glycerides (7, 58+).
Gaull also provides a maximum amount of lechithin (col. 8), with no lower limit.
Therefore the synthetic infant formulas of Gaull have no phospholipids.


Amount of cholesterol
Gaull teaches cholesterol is added to the synthetic formulas (2, 47+), however, does not discuss the claimed amount of cholesterol in the infant formula. 
Katoku also teaches said methods includes making and administering the multiple synthetic nutritional 3compositions (i.e. infant formula) (Table 1) to infants from birth to 1 month, then from 1 month to 6 months (see Subjects and feeding regiments, which also provides administering two different formulas to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii). 	

Katoku teaches methods of making and administering cholesterol fortified ready to feed liquid formula, comprising 42 mg/L (42 µg/mL); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).
Such a teaching anticipates and encompasses the claimed use of two infant formulas, comprising cholesterol in concentrations of:
24 to 114 µg/ml (about 0.002 to 0.011 wt%), as in step (i), and/or 
14 to 79 µg/ml (about 0.001 to 0.008 wt%), as in step (II).
Katoku provides the benefit of the specific amounts used are that they the plasma cholesterol concentration of the infants are closer to those found in breast fed infants (end of Abstract) wherein human milk is the gold standard for infant nutrition (2nd full para. on col. 2 of pg. 871), therefore this amount of cholesterol fortification equates to the amount delivered to breast fed breast-fed infants which beneficially affects the 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering synthetic infant formulas, as Gaull, to include the claimed amount of cholesterol in said formulas, as claimed, because Katoku teaches that by administering encompassing amounts of cholesterol the plasma cholesterol concentration of the infants are closer to those found in breast fed infants,  wherein human milk is the gold standard for infant nutrition, and therefore this amount of cholesterol fortification equates to the amount delivered to breast fed breast-fed infants which beneficially affects the plasma lipoprotein and fatty acid compositions of the RBC membranes in infants.

On the amount being an optimal amount
The modified teaching, in Katoku, provides encompassing amounts as those claimed, and further provides benefits to said amounts, therefore the amount is optimal, as claimed.  It is further noted that the amounts of cholesterol in the two separately claimed infant formulas do not reflect criticality because they are overlapping. 

On the compositions being gender specific
The modified teaching above provides that multiple formulas were provided to infants, therefore, they are specifically provided to both male infant and a female infants because in this specific case the various permutations of the type of infants are so small 

See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore teaching the administration of two (or more) formulas to groups of infants comprising males and females, encompasses the formulas being gender specific to males and/or females, and both types of infants were in each group.
Further, Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females, therefore shows that it was known to tailor infant formulas based on gender. 
Also, O’Connor teaches that studies show that improvements are found when synthetic infant formula is tailored specifically for some male infants for the benefit of a nutrient-enriched formula (0009). This means that at least some female infants receive different formulas, and therefore shows that it was known to make and used infant formulas based on gender.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using infant formulas, as Gaull, to include a 

Since the teaching above provides synthetic nutritional formulas to both male and female infants, the male gender specific synthetic nutritional composition is fed to at least one male and the female gender specific synthetic nutritional composition is fed to at least one female infant, as claimed. Further, such a teaching shows that the compositions are specifically tailored to males and/or females.

Therefore, the modified teaching also provides a concentration of cholesterol in a male gender specific synthetic nutritional composition that is higher than a concentration of cholesterol in a female gender specific synthetic nutritional composition, as claimed.

Intended Use
As for the synthetic nutritional compositions being gender specific, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses.
Therefore, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 

Dependent claims
As for claim 18, the modified teaching above provides that the compositions made and used are infant formulas (see the discussion above).  

As for claim 20, the modified teaching as discussed above, illustrates that both step (a) and step (b) are accomplished.

As for claim 21, the modified teaching, in Katoku, provides methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L (42 µg/mL); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).


Such a teaching encompasses synthetic nutritional compositions, wherein one comprises: 0.26 to 60.85 µg/mL more cholesterol than the other, as in claim 21.

As for claims 22-23, the modified teaching, in Katoku, further provides that amount of cholesterol used in infant formula is result effective based on the results of blood plasma cholesterol levels.  If lower amounts of cholesterol are administered in the formula, the blood plasma levels of cholesterol are significantly different from levels compared after the consumption of breast milk (see Figure 3), whereas higher amounts of cholesterol used in infant formula administered (see Table 1 and Figure 3) show cholesterol blood plasma levels are more similar to that found after the consumption of breast milk.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of cholesterol used in administered infant formulas used in the process of Gaull in view of Katoku, through routine experimentation to impart the desired blood plasma cholesterol level of the infant, including the use of:
0.47 to 32.6 µg/mL more cholesterol in one infant formula than another, as in claim 22; and
0.26 to 0.47 µg/mL more cholesterol in one infant formula than another, as in claim 23;
prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Double Patenting
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/754626. 
Claim 9 of ‘626 provides a method for providing an optimum amount of cholesterol to an infant, which encompasses a method for providing an optimum amount of cholesterol to at least one infant, as claimed.
Claim 9 of ‘626 provides two steps of administering synthetic nutritional compositions, as claimed.
Claim 9 of ‘626 provides that the administering is toward: 

an infant having an age of 2 months to 4 months, wherein the cholesterol concentration is 14 to 114.26 µg/ml;
which encompasses providing a male gender specific synthetic nutritional composition tailored for and administered to a male 3Appl. No. 15/754,686Response to Office Action dated March 31, 2021infant of an age up to 3 months (1st composition), the male gender specific synthetic nutritional composition comprises cholesterol in a concentration of 24 to 114 µg/ml; and
providing a female gender specific synthetic nutritional composition (2nd composition) tailored for and administered to a female infant of an age up to 3 months, the female gender specific synthetic nutritional composition comprises cholesterol in a concentration of 14 to 79 µg/ml. 
It would be obvious to one of skill in the art, that similar nutritional compositions have similar intended uses, including: male gender specific synthetic nutritional compositions and female gender specific synthetic nutritional compositions, as claimed.

Since Claim 9 of ‘626 provides that the compositions are administered toward infants, it would be reasonable to expect that they function similarly, including being tailored for males or females, as claimed.

As for the administered composition being given to a male 3Appl. No. 15/754,686Response to Office Action dated March 31, 2021infant or a female infant, since Claim 9 of ‘626 provides that the compositions are administered to infants, 

Since Claim 9 of ‘626 provides that the compositions are administered to infants up to 2 months of age, this encompasses being administered toward infants of an age up to 3 months (1st composition), as claimed, making them obvious.


As for the cholesterol concentrations of 24 to 114 µg/ml; and 14 to 79 µg/ml, Claim 9 of ‘626 provides that the administered formulas comprises cholesterol concentrations of 30.34 to 100.19 µg/ml and 14 to 114.26 µg /ml, which encompasses the claimed amounts, making them obvious.

Claim 9 of ‘626 provides that the administered formulas are not comprising any phospholipids.

Claim 9 of ‘626 provides hat the synthetic nutritional composition administered to the infant having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, which encompasses the concentration of the cholesterol in the first composition is higher than that in the second composition, as claimed.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	 It is asserted, that In the Office Action, Claims 14, 18, and 20-23 are rejected under 35 U.S.C. § 101 as patent ineligible subject matter. Applicant respectfully disagrees. For example, MPEP § 2106.04(c)(I)(C) explicitly sets forth the following (emphasis added): "For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process." 
Further in this regard, this section of the MPEP also states: However, in the limited situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. These types of claims are drafted in a way that focuses on the product rather than the process steps. For example, consider a claim that recites, in its entirety, "a method of providing an apple." Under the broadest reasonable interpretation, this claim is focused on the apple fruit itself, which is a nature-based product. 
Here, the claims rejected as allegedly patent ineligible are method claims, which are covered by the general rule that such claims are not subject to the markedly different analysis. Moreover, contrary to the exception in which the method claim is solely directed to the naturally occurring product by itself, the present claims recite a specific recipient of administration, namely, at least one of a male infant of an age up to 3 months or a female infant of an age up to 3 months. 
Applicant notes the Patent Office asserts "administering a formula to infants is long and commonly known therefore does not amount to invention." However, as set forth on page 2 of the U.S. Patent Office memorandum regarding Vanda 
Moreover, independent Claim 14 recites both of the male and female gender specific synthetic nutritional compositions do not contain any phospholipids--which further restricts the alleged natural principle into a practical application. For example, this feature at least effects a transformation or reduction of the alleged natural principle to a different state or thing.1 In this regard, the Patent Office alleges that "[t]he optimal amount of the cholesterol provided is disclosed as being present in an amount based on that found in human milk...and... human milk is naturally occurring."2 However, the skilled artisan would understand that human milk contains phospholipids.3 Thus, requiring that the recited nutritional compositions do not contain any phospholipids changes the alleged natural principle to a different state or thing. 
According to the "2019 Revised Patent Subject Matter Eligibility Guidance," a judicial exception is integrated into a practical application when an additional element effects a transformation or reduction of a particular article to a different state or thing. 
Thus, even if independent Claim 14 contains a natural principle-to which Applicant does not acquiesce-independent Claim 14 has integrated the alleged natural principle into a practical application and thus is not "directed to" a judicial exception. 
Accordingly, the present claims are directed to patent eligible subject matter, and Applicant respectfully requests that the non-statutory subject matter rejection be reconsidered and withdrawn. 


It is asserted, that in the Office Action, Claims 14, 18, and 20-23 are rejected under 35 U.S.C. §103 as unpatentable over "Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy," Am J Clin Nutr 1996;64:871- 7 to Katoku ("Katoku") in view of "Breast Milk Custom Formulated For Baby's Gender," February 19, 2014 to Winter ("Winter") and U.S. Patent App. Pub. No. 2010/0119617 to O'Connor ("O'Connor"). For at least the reasons set forth below, Applicant respectfully submits that Katoku, 
Winter, and O'Connor are deficient with respect to the present claims.
Independent Claim 14 recites, in part, a method for providing an optimum amount of cholesterol to at least one infant, the method comprising: (i) providing a male gender specific synthetic nutritional composition tailored for a male infant of an age up to 3 months; (ii) providing a female gender specific synthetic nutritional composition tailored for a female infant of an age up to 3 months, the concentration of the cholesterol in the male gender specific synthetic nutritional composition is higher than in the female gender specific synthetic nutritional composition, and both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 

In this regard, the Patent Office asserts the primary reference Katoku teaches methods of providing optimum amounts of cholesterol to infants.4 However, Katoku discloses "[t]he cholesterol-fortified formula was prepared by fortifying a regular formula with cholesterol- enriched milk fat globules."5 The Patent Office alleges that "Katoku does not teach the use of phospholipids (see article throughout), therefore the compositions for both the males and females do not contain any, as claimed."6 
However, the skilled artisan would understand that milk fat globules contain phospholipids. The milk fat globule is in fact surrounded by a phospholipid trilayer containing associated proteins, carbohydrates, and lipids derived primarily from the membrane of the secreting mammary epithelial cell (lactocyte). Thus, removing the cholesterol-enriched milk fat globules-and thus phospholipids--from the formula in Katoku would render Katoku unsatisfactory for its intended purpose. 
In this regard, a proposed modification of a prior art reference applied in an obviousness rejection cannot render the prior art reference unsatisfactory for its intended purpose. Winter and O'Connor alone or in combination do not provide any teaching that suggests removing the cholesterol-enriched milk fat globules-and thus phospholipids--from the formula in Katoku would not render Katoku unsatisfactory for its intended purpose. Thus, the skilled artisan would not have somehow modified Katoku to 
Accordingly, Applicant respectfully requests that the obviousness rejection over Katoku, Winter, and O'Connor be reconsidered and withdrawn. 
In the Office Action, Claim 14 is provisionally rejected for nonstatutory obviousness-type double patenting over Claim 9 of copending Application No. 15/754,626. In response, Applicant submits that a terminal disclaimer would be premature at this stage in prosecution because the present claims have not yet been allowed, and thus, the final version of these claims is not yet known. Furthermore, the claims of the co-pending application may also be amended during prosecution. As a result, at a later state of prosecution, the claims of the co-pending application may no longer be alleged to be the same as the present application. At such time when the claims of the pending applications are allowed, Applicant will reconsider any remaining double patenting rejection in view of the allowed claims. 
In response, the amount of phospholipids in milk fat globule tri-layers is miniscule, less than 1 percent, none the less a new grounds of rejection is provided above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793